Case 2:19-cv-09330-CBM-AS Document 83 Filed 03/02/21 Page 1 of 4 Page ID #:1040




   1   Michael J. Niborski (State Bar No. 192111)
       mniborski@pryorcashman.com
   2   PRYOR CASHMAN LLP
       1801 Century Park East, 24th Floor
   3   Los Angeles, California 90067-2302
       Tel: (310) 683-6616
   4   Fax: (310) 943-3397
   5   Tom J. Ferber (Admitted PRO HAC VICE)
       tferber@pryorcashman.com
   6   PRYOR CASHMAN LLP
       7 Times Square
   7   New York, New York 10036-6569
       Tel: (212) 421-4100
   8   Fax: (212) 326-0806
   9   Attorneys for Defendant
       NETFLIX, INC.
 10
 11                         UNITED STATES DISTRICT COURT
 12                        CENTRAL DISTRICT OF CALIFORNIA
 13
 14    MOSSACK FONSECA AND CO., S.A., )             Case No. 2:19-cv-09330-CBM-AS
       et al.,                        )
 15                                   )
                                      )             STIPULATION RE: WAIVER OF
 16                Plaintiffs,        )             APPEAL AND MOTIONS FOR
                                      )             ATTORNEYS’ FEES IN
 17            vs.                    )             CONNECTION WITH:
                                      )
 18                                   )             (1) DEFENDANT’S SPECIAL
                                      )             MOTION TO STRIKE
       NETFLIX, INC.,                               PLAINTIFFS’ SECOND AMENDED
 19                                   )             COMPLAINT UNDER THE
                                      )             CALIFORNIA ANTI-SLAPP
 20                Defendant.         )             STATUTE [DOCKET NO. 59]; and
                                      )
 21                                   )             (2) DEFENDANT’S MOTION FOR
                                      )             JUDGMENT ON THE PLEADINGS
 22                                   )             [DOCKET NO. 60]
                                      )
 23                                   )
                                      )
 24                                   )
                                      )
 25                                   )
 26
 27
 28
Case 2:19-cv-09330-CBM-AS Document 83 Filed 03/02/21 Page 2 of 4 Page ID #:1041




   1         Pursuant to C.D. California Local Rule 7-1, IT IS HEREBY STIPULATED
   2   AND AGREED by and between plaintiffs MOSSACK FONSECA & CO., S.A.,
   3   BUFETE MF & CO., JURGEN MOSSACK and RAMON FONSECA (“Plaintiffs”)
   4   and defendant NETFLIX, INC. (“Netflix”) (collectively, the “Parties”) as follows:
   5
   6         1.    The Court entered an Order Granting Defendant’s Special Motion to
   7   Strike Plaintiffs’ Second Amended Complaint Under the California Anti-SLAPP
   8   Statute (the “Anti-SLAPP Motion”) on December 23, 2020 [Docket No. 75].
   9
 10          2.    The Court entered an Order Granting Defendant’s Motion for Judgment
 11    on the Pleadings (the “MJOP”) on December 28, 2020 [Docket No. 76].
 12
 13          3.    Plaintiffs have agreed to waive any rights of appeal in connection with the
 14    Orders Granting the Anti-SLAPP Motion and MJOP, and in consideration thereof,
 15    Netflix has agreed to waive any motions for attorneys’ fees in connection with the
 16    Anti-SLAPP Motion and MJOP.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:19-cv-09330-CBM-AS Document 83 Filed 03/02/21 Page 3 of 4 Page ID #:1042




   1   IT IS SO STIPULATED.
   2
   3                                     STEPHAN E. SEEGER
   4
   5   Dated: March 1, 2021       By:   /s/ Stephan E. Seeger
                                        Richard G. Novak
   6                                    richard@rgnlaw.com

   7                                    Stephan E. Seeger
                                        (Admitted PRO HAC VICE)
   8                                    Seegerkid2@aol.com

   9                                    Attorneys for Plaintiffs
                                        MOSSACK FONSECA & CO., S.A.,
 10                                     BUFETE MF & CO., JURGEN MOSSACK
                                        and RAMON FONSECA
 11
 12                                     PRYOR CASHMAN LLP
 13
 14
       Dated: March 1, 2021       By:   /s/ Michael J. Niborski
 15                                     Michael J. Niborski
                                        mniborski@pryorcashman.com
 16
                                        Tom J. Ferber
 17                                     (Admitted PRO HAC VICE)
                                        tferber@pryorcashman.com
 18
                                        Attorneys for Defendant
 19                                     NETFLIX, INC.
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:19-cv-09330-CBM-AS Document 83 Filed 03/02/21 Page 4 of 4 Page ID #:1043




   1                      ATTESTATION REGARDING SIGNATURES
   2         The undersigned attests that all signatories listed, and on whose behalf this filing
   3   is submitted, concur in this filing’s content and have authorized its filing.
   4
   5
   6   Dated: March 1, 2021            By:    /s/ Michael J. Niborski
                                              Michael J. Niborski
   7                                          mniborski@pryorcashman.com

   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
